DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 9/19/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.
Election/Restriction
Applicant’s election with traverse of Group I, claims 1-29 filed on 9/21/2022 is acknowledged.
The traversal is on the ground(s) that the restricted inventions are not independent inventions and the OTEC is not shown to work when “the two salinated water sources are the same temperature”. However, the OTEC as claimed do not require a cold and warm salinated water. Only the warm salinated water is used to vaporize the working fluid.
Applicant’s election without traverse of Species A.1. a closed-cycle Ocean Thermal Energy Conversion (OTEC) heat engine; B.2 a flexible second conduit; C.1 an insulated second conduit; D.3 a polymeric second conduit; and E.1. where the working fluid is ammonia in the reply filed on 9/21/2022 is acknowledged.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2022.
Claims 8, 11, 24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-7, 9-10, 12-23, 25 and 27-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, the phrase “optional” renders the claim indefinite, because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim(s) 2-5 recite(s) the limitation “wherein the reverse osmosis membrane elements are operated at a recovery ratio of product water volume to feedwater volume that is no greater than 40%”; “a recovery ratio of product water volume to feedwater volume that is no greater than 30%”; “a recovery ratio of product water volume to feedwater volume that is no greater than 20%”; or “a recovery ratio of product water volume to feedwater volume that is at least 3%.”.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. When the claim limitation is not directed to the apparatus, but rather to a method of using the apparatus; then confusion as to when direct infringement occurs is created. In the current case, it was unclear whether infringement occurs when one creates a system that allows the user to obtain the recovery ratio claimed, or whether infringement occurs when the user actually uses apparatus and achieves the recovery ration claimed. Therefore, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP § 2173.05(p).II.
Claim(s) 14-15 recite(s) the limitation “water from the evaporator” in corresponding lines 2.
This limitation is unclear. Is the water from the evaporator the warm salinated water input, the warm water stream after having passed through the OTEC system (a cooled salinated water?), or the vaporized water or the open-cycle OTEC?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation “water from the evaporator” has been interpreted as the “warm salinated water” after having have passed through the OTEC system”.
Claim(s) 15-17 recite(s) the limitation “mixed to provide a reduced salinity blended effluent that is dispersed into seawater surrounding the OTEC heat engine”; “discharged into a water column at a depth at which the surrounding seawater density exceeds that of the blended effluent, thereby reducing atmospheric release of carbon compared to discharge at a lesser depth”; and “wherein concentrate or brine from the condenser undergoes wide area dispersal into seawater surrounding the OTEC heat engine”.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. When the claim limitation is not directed to the apparatus, but rather to a method of using the apparatus; then confusion as to when direct infringement occurs is created. In the current case, it was unclear whether infringement occurs when one creates a system that allows the dispersal claimed, or whether infringement occurs when the user actually executes the dispersal as claimed. Therefore, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP § 2173.05(p).II.
Claim 25 fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. It is unclear whether claim 25 requires the “OTEC heat engine” of claim 1 to be “a closed-cycle heat engine”. The examiner considers the limitation of claim 25 to be optional; because claim 25 does not recite that it is required, and it is only an alternative in claim 1.
Note: For examination and as a result of the species election, the limitation “the OTEC heat engine” has been interpreted as the “closed-cycle OTEC heat engine” of claim 1.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-10, 12-16, 19-23, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6100600 to Pflanz, in further in view of US Patent Application Publication No. 20130042612 by Shapiro et. al.
Regarding claim(s) 1, Pflanz teaches An apparatus comprising:
a plurality of reverse osmosis membrane elements (16) that are submerged in cold salinated water and which produce from such salinated water (see column, line(s) “The cold water to be desalinated by the submarine reverse osmosis device 16 as well as the cooling water for heat energy production from the thermal energy from the ocean 7 is pumped from great depth, so that a combination of these two devices is possible.)”;
at least partially desalinated product water (15) and
concentrate or brine (see Fig. 2);
a submerged first pump that receives such product water and sends it upward through a first conduit for surface or subsea use (see column 7, line(s) 36-37 “The desalinated water is pumped to the surface and treated to be used as drinking water.”);
a submerged second pump that receives such cold salinated water (see Fig. 4) and sends it upward through a second conduit to a closed-cycle Ocean Thermal Energy Conversion (OTEC) heat engine (7) (see column 7, line(s) 40-43 “the cooling water for heat energy production from the thermal energy from the ocean 7 is pumped from great depth, so that a combination of these two devices is possible.”; and column 3, line(s) 21-25 “closed cycle process an intermediate cycle process, for example, by using ammonia, removes the energy and guides it to a turbine with a generator.”).;
and
a fourth pump that receives warm salinated water having a temperature greater than that of the cold salinated water and sends such warm salinated water to the OTEC heat engine (7) (see Fig. 2, the warm surface water which is pumped to the OTEC 7 reads on the warm salinated water claimed; see also see column 9, line(s) 28-29 “Due to the large water masses which must be circulated for thermal energy conversion (OTEC)”; therefore a pump is present to move the large water mass);
the OTEC heat engine comprising (see column 2, line(s) 14-18 “For producing electricity from the thermal energy stored within the ocean two technical thermodynamic processes are available in addition to the thermoelectric effect. See Renewable Energy from The Ocean, A Guide to OTEC, W. H. Avery, C. WU, 1994.”):
a condenser cooled by the cold salinated water (see column 7, line(s) 41-43 “the cooling water for heat energy production from the thermal energy from the ocean 7 is pumped from great depth”).;
a coupled turbine and generator that rotate to provide electrical power (see column 3, line(s) 21-25 “closed cycle process an intermediate cycle process, for example, by using ammonia, removes the energy and guides it to a turbine with a generator.”);
in a closed-cycle OTEC heat engine, an evaporator heated by the warm salinated water; a working fluid that evaporates to a vapor phase in the evaporator, the vaporized working fluid rotating the turbine and condensing to a liquid phase in the condenser (see column 3, line(s) 14-25 “For producing electricity from the thermal energy stored within the ocean two technical thermodynamic processes are available in addition to the thermoelectric effect. See Renewable Energy from The Ocean, A Guide to OTEC, W. H. Avery, C. WU, 1994… closed cycle process an intermediate cycle process, for example, by using ammonia, removes the energy and guides it to a turbine with a generator.”); and
wherein the OTEC heat engine provides electrical energy from the vaporized working fluid or vaporized water to at least partially drive one or more of the first through fifth pumps (see column 2, line(s) 14-18 “For producing electricity from the thermal energy stored within the ocean two technical thermodynamic processes are available in addition to the thermoelectric effect. See Renewable Energy from The Ocean, A Guide to OTEC, W. H. Avery, C. WU, 1994.”).
Pflanz is silent as to where a submerged second pump that receives such concentrate or brine and sends it upward through a first conduit for surface or subsea use; a condenser cooled by the concentrate or brine; and a fifth pump that circulates the working fluid through a third conduit from the condenser to the evaporator to the turbine and back to the condenser.
Regarding where the concentrate or brine is sent upward through a first conduit for surface or subsea use; a condenser cooled by the concentrate or brine; Pflanz further teaches where:
the mass of cold fluid needed for the operation of the OTEC is large (see column 9, line(s) 28-31 “Due to the large water masses which must be circulated for thermal energy conversion (OTEC) and for kinetic energy conversion of the waves as well as for the high throughput for reverse osmosis,”), and
the flows and pumps of the OTEC and the REVERSE OSMOSIS apparatus are combined (see column 7, line(s) 40-43 “The cold water to be desalinated by the submarine reverse osmosis device 16 as well as the cooling water for heat energy production from the thermal energy from the ocean 7 is pumped from great depth, so that a combination of these two devices is possible.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a the cold concentrated or brine as the cooling water for the OTEC in the apparatus of Pflanz in order to achieve the predictable result of using a large volume of cold fluid as the thermal sink of the OTEC. MPEP 2143.G.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to use the cold concentrate or brine as the cold water sink of the OTEC, because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int’l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007). MPEP 2143.E.
Regarding where a fifth pump that circulates the working fluid through a third conduit from the condenser to the evaporator to the turbine and back to the condenser; Shapiro teaches a OTEC heat engine (10) comprising a pump (24) that circulates the working fluid through a third conduit (22) from the condenser (20) to the evaporator (14) to the turbine and back to the condenser (see Fig. 1) in order to continue the OTEC cycle (see ¶ [0091] a significant pressure difference is available to drive the turbine 16 and generate electric power. As the ammonia working fluid condenses, the liquid working fluid is pumped back into the evaporator 14 by working fluid pump 24 via working fluid conduit 22.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine OTEC of Pflanz with fifth pump that circulates the working fluid through a third conduit from the condenser to the evaporator to the turbine and back to the condenser as taught by Shapiro, to yield the predictable results of moving the working fluid from the condenser to the evaporator in order to continue to extract energy from the OTEC heat pump cycle. MPEP 2143.A.
Regarding claim(s) 2-5, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The apparatus of the combination of Pflanz and Shapiro is fully capable of performing the functional limitation(s) “wherein the reverse osmosis membrane elements are operated at a recovery ratio of product water volume to feedwater volume that is no greater than 40%; a recovery ratio of product water volume to feedwater volume that is no greater than 30%; a recovery ratio of product water volume to feedwater volume that is no greater than 20%; or a recovery ratio of product water volume to feedwater volume that is at least 3%”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 6, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro as to wherein the second conduit has one or more inlets that allow entry of salinated water and dilution of the concentrate or brine.
However, Pflanz further teaches where:
the mass of cold fluid needed for the operation of the OTEC is large (see column 9, line(s) 28-31 “Due to the large water masses which must be circulated for thermal energy conversion (OTEC) and for kinetic energy conversion of the waves as well as for the high throughput for reverse osmosis,”), and
the flows and pumps of the OTEC and the REVERSE OSMOSIS apparatus are combined (see column 7, line(s) 40-43 “The cold water to be desalinated by the submarine reverse osmosis device 16 as well as the cooling water for heat energy production from the thermal energy from the ocean 7 is pumped from great depth, so that a combination of these two devices is possible.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a provide additional inlets in the second conduit that allow the entry of cold salinated water and dilution of the concentrated brine in the apparatus of the combination of Pflanz and Shapiro in order to achieve the predictable result of providing a large volume of cold fluid as the thermal sink of the OTEC. MPEP 2143.G.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide additional inlets in the second conduit that allow the entry of cold salinated water and dilution of the concentrated brine in the apparatus of the combination of Pflanz and Shapiro, because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int’l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007). MPEP 2143.E.
Regarding claim(s) 7, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro is silent as to wherein the third pump adds salinated water to the concentrate or brine in the second conduit.
However, Pflanz further teaches where:
the mass of cold fluid needed for the operation of the OTEC is large (see column 9, line(s) 28-31 “Due to the large water masses which must be circulated for thermal energy conversion (OTEC) and for kinetic energy conversion of the waves as well as for the high throughput for reverse osmosis,”), and
the flows and pumps of the OTEC and the REVERSE OSMOSIS apparatus are combined (see column 7, line(s) 40-43 “The cold water to be desalinated by the submarine reverse osmosis device 16 as well as the cooling water for heat energy production from the thermal energy from the ocean 7 is pumped from great depth, so that a combination of these two devices is possible.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a provide a third pump adds cold salinated water to the concentrate or brine in the second conduit in the apparatus of the combination of Pflanz and Shapiro in order to achieve the predictable result of providing a large volume of cold fluid as the thermal sink of the OTEC. MPEP 2143.G.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide third pump adds salinated water to the concentrate or brine in the second conduit in the apparatus of the combination of Pflanz and Shapiro, because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int’l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007). MPEP 2143.E.
Regarding claim(s) 9-11, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro is silent as to wherein the second conduit is flexible and comprises insulated, seawater-resistant, polymeric material.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to select a flexible, insulated, seawater-resistant, polymeric material for the composition of second conduit since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07. In the current case, the intended use in the ocean to supply the cold water to the OTEC will guide a person having ordinary skill in the art to select a flexible (because of wave forces), insulated (to conserve the temperature differential), seawater-resistant (because the apparatus is in the ocean) material. Polymers are commonly known in the art to posses all three of the claimed properties.
Regarding claim(s) 12, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro is silent as to wherein the second conduit is slidably extendable along its length.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide a slidably extendable second conduit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07. In the current case, the slidably extendable second conduit will be preferred to overcome the differences in length between the REVERSE OSMOSIS module and the floating module caused by wave.
Regarding claim(s) 13, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro is silent as to wherein the second conduit has an enlarged diameter near the OTEC heat engine to discourage bending or other constriction if the OTEC heat engine moves laterally with respect to the second conduit.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 14, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
Shapiro further teaches wherein concentrate or brine from the condenser and heating water from the evaporator are separately dispersed into seawater surrounding the OTEC heat engine in order to reduce the thermal foot print of the apparatus (see ¶ [0088] “Aspects promote a neutral thermal footprint by discharging warm and cold water at appropriate depth/temperature ranges. Energy extracted in the form of electricity reduces the bulk temperature to the ocean.”).
Regarding claim(s) 15-16, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The apparatus of the combination of Pflanz and Shapiro is fully capable of performing the functional limitation(s) “wherein concentrate or brine from the condenser and [vaporized or warm salinated] water from the evaporator are mixed to provide a reduced salinity blended effluent that is dispersed into seawater surrounding the OTEC heat engine.”; and “wherein the reduced salinity blended effluent is discharged into a water column at a depth at which the surrounding seawater density exceeds that of the blended effluent, thereby reducing atmospheric release of carbon compared to discharge at a lesser depth”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 19, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1
Pflanz further teaches a device that increases the temperature of warm salinated water received by the fourth pump (see column 8, line(s) 43-50 “solar collectors 4 or other solar thermal convertor systems with concentrators such as parabolic mirrors for heat generation can be installed. This recovered heat in a middle temperature range is then transformed by a turbine generator set into electrical current. In connection with the thermal energy production 7 from the ocean a coupling to a low temperature range for current generation or desalination is also possible.”; the “connection with the thermal energy production 7 reads on claim limitation).
Regarding claim(s) 20, the combination of Pflanz and Shapiro teaches the apparatus according to claim 19.
Pflanz further teaches wherein the device comprises a floating or otherwise permanently or temporarily-exposed solar absorbing heat exchanger or solar pond whose color, texture, and geometry are tuned to absorb greater solar energy than would be absorbed by seawater occupying the same area (see column 8, line(s) 42-45 “solar collectors 4 or other solar thermal convertor systems with concentrators such as parabolic mirrors for heat generation can be installed.”).
Regarding claim(s) 21, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
Pflanz further teaches wherein the OTEC heat engine employs a single-stage heat engine (column 3, line(s) 21-25 “closed cycle process an intermediate cycle process, for example, by using ammonia, removes the energy and guides it to a turbine with a generator.”).
Regarding claim(s) 22, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro wherein the OTEC heat engine employs a multi-stage heat engine (see Shapiro ¶ [0001] “This invention relates to ocean thermal energy conversion power plants and more specifically to floating low heave platform, multi-stage heat engine, ocean thermal energy conversion power plants.”; and ¶ [0014] “Modularity and compartmentation of the multi-stage OTEC heat engine reduces construction and maintenance costs, limits off-grid operation and improves operating performance.).
Regarding claim(s) 23, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
Pflanz further teaches wherein the OTEC heat engine comprises a closed-cycle heat engine (column 3, line(s) 21-25 “closed cycle process an intermediate cycle process, for example, by using ammonia, removes the energy and guides it to a turbine with a generator.”).
Regarding claim(s) 25, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
Pflanz further teaches wherein the OTEC heat engine employs ammonia as the working fluid (column 3, line(s) 21-25 “closed cycle process an intermediate cycle process, for example, by using ammonia, removes the energy and guides it to a turbine with a generator.”).
Regarding claim(s) 27-29, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The apparatus of the combination of Pflanz and Shapiro is fully capable of performing the functional limitation(s) “supplies all electrical power required to operate the pumps and other electrically-powered components of the desalination apparatus”; “provides excess power for surface, subsea or other use”; “deployed in seawater near a populated area in need of desalinated water, the apparatus relies wholly upon the OTEC heat engine for power to drive pumps in the apparatus, and excess power from the OTEC heat engine is provided to the populated area.” (see Abstract “A maritime power plant system for producing, storing and consuming regenerative energy has a support structure on which energy producing devices for producing a continuous supply of energy by at least two different methods from regenerative energy sources are provided.”; and (see column 10, line(s) 50-53 “The inventive goal is to provide with power plants based on regenerative energy sources an optimal efficiency and to provide energy in the magnitude of the currently used nuclear or fossil power plants.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pflanz and Shapiro, in further view of WO 2018148542 by Bergstrom et. al. .
Regarding claim(s) 17, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro is silent as to wherein concentrate or brine from the condenser undergoes wide area dispersal into seawater surrounding the OTEC heat engine through a fourth conduit having a plurality of orifices located along at least a portion of the length of the fourth conduit, wherein the orifices direct concentrate or brine into seawater away from the fourth conduit.
However, Bergstrom teaches a System For Dispersing Desalination Brine From Desalination Apparatus (see Title) comprising:
undergoes wide area dispersal into seawater (see ¶ [0057] “The disclosed brine dispersal system may be used to remove and airlift brine produced by a variety of types of onshore, offshore platform-mounted, seaborne (e.g., ship- borne) or submerged desalination apparatus, and to disperse it into seawater into two and more preferably into three dimensions. In referred embodiments the brine is dispersed into one or more substantial vertical portions of a water column or columns above or remote from the disclosed SRO apparatus. The recited dispersion can occur over a wide area or areas at one or more locations remote from the desalination apparatus.”) through
a fourth conduit (407) having a plurality of orifices (413) located along at least a portion of the length of the fourth conduit (brine dispersal section 408), wherein the orifices (413) direct concentrate or brine into seawater (411) away from the fourth conduit (see Fig. 5; and ¶ [0050] “Brine within conduit 407 is dispersed into the surrounding seawater 411 through brine outlets 413 arrayed along the length of brine dispersal section 408”)
in order to avoid harm to marine life from high salinity or shear forces (see ¶ [0057[ “Doing so can avoid the localized discharge of concentrated brine dispersed by high-pressure point-source diffusers as commonly used to disperse RO brine today, and the possible harm to marine life from high salinity or diffuser shear forces.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the apparatus of the combination of Pflanz and Shapiro with the wide area dispersal of concentrate or brine into seawater through a fourth conduit having a plurality of orifices located along at least a portion of the length of the fourth conduit, wherein the orifices direct concentrate or brine into seawater away from the fourth conduit as taught by BERGSTROM, to yield the predictable results of in order to avoid harm to marine life from high salinity or shear forces. MPEP 2143.A.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pflanz and Shapiro, in further view of US Patent No. 6149393 to Chancellor.
Regarding claim(s) 18, the combination of Pflanz and Shapiro teaches the apparatus according to claim 1.
The combination of Pflanz and Shapiro is silent as to further comprising airlift to assist in transporting and oxygenating the concentrate or brine through the second conduit, and if present through the fourth conduit.
However, Chancellor teaches where and airlift pump is used to transport a brine from a lower level to a higher level, because of their simplicity and reliability (see column 1, line(s) 11-17 “Air lift pumps are well-known devices for raising a liquid from a depth, and are advantageous in many circumstances over conventional, positive pressure pumps. One advantage is cost effectiveness, due to extreme simplicity in design. Another advantage is improved reliability air lift pumps have few or no moving parts to wear out, and are particularly well suited for moving brine or other corrosive liquids.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine second conduit of the combination of Pflanz and Shapiro with an airlift pump as taught by Chancellor, to yield the predictable results of transporting the cold brine or concentrate from the depth of the reverse osmosis module to the level of the OTEC using a simple, reliable and cost effective pump. MPEP 2143.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773